Case: 17-40387   Document: 00514610264       Page: 1   Date Filed: 08/21/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit
                                 No. 17-40387                          FILED
                                                                 August 21, 2018
                                                                  Lyle W. Cayce
ERICK LAWSON,                                                          Clerk

             Plaintiff–Appellant,

v.

WILLIAM STEPHENS, Individually and in his/her official capacity;
MADELINE ORTIZ, Individually and in his/her official capacity,

             Defendants–Appellees.


                Appeal from the United States District Court
                     for the Eastern District of Texas


Before JOLLY, ELROD, and WILLETT, Circuit Judges.
DON R. WILLETT, Circuit Judge:
      Most federal appeals probe the correctness of earlier rulings. This case,
though, is less about what preceded than who presided.
                                 *     *      *
      Erick Lawson, a former Texas prisoner, filed a pro se § 1983 civil rights
complaint against prison officials who allegedly denied him access to
rehabilitative programs and services, including sex offender treatment. After
the district court dismissed his suit, Lawson filed a motion for reconsideration.
Months later, the magistrate judge sua sponte deemed Lawson’s motion
withdrawn. Lawson then appealed the district court’s dismissal of his suit.
     Case: 17-40387        Document: 00514610264          Page: 2     Date Filed: 08/21/2018



                                        No. 17-40387
       We cannot reach the merits of Lawson’s appeal because we lack
jurisdiction to hear the case. 1 In civil cases, the timely filing of a notice of
appeal is a jurisdictional question. 2 Lawson’s notice of appeal, although timely
filed, is “ineffective” because the magistrate judge—not the district judge—
disposed of his motion for reconsideration. 3 This offends the structural
guarantees of Article III.
       Consistent with the Constitution, life-tenured Article III judges—
appointed by the President with the advice and consent of the Senate—
“dispose of cases or controversies.” 4 Magistrate judges operate as ancillary
Article I judicial officers. They support, but cannot supplant, district judges.
And their actions receive Article III blessing only after being formalized by an
Article III judge. That did not happen here.
       Thus, we consider Lawson’s motion for reconsideration still pending
before the district court. Until the district court decides that motion, we cannot
decide this appeal. Accordingly, we HOLD THE APPEAL IN ABEYANCE and
issue a LIMITED REMAND for the district court to resolve Lawson’s motion
for reconsideration.




       1  Although the parties did not raise this issue, we “must consider jurisdiction sua
sponte [even] if not raised.” See Howery v. Allstate Ins. Co., 243 F.3d 912, 919 (5th Cir. 2001).
        2 Bowles v. Russell, 551 U.S. 205, 214 (2007); see Hamer v. Neighborhood Hous. Servs.

of Chi., 138 S. Ct. 13, 16–17 (2017); see also 28 U.S.C. § 2107(a).
        3 See Osterneck v. Ernst & Whinney, 489 U.S. 169, 177 (1989) (“Federal Rule of

Appellate Procedure 4(a)(4) renders ineffective any notice of appeal filed while a Rule 59(e)
motion is pending . . . .”); Hunter v. U.S. Parole Comm’n, 271 F. App’x 418, 419 (5th Cir. 2008)
(“Under FED. R. APP. P. 4(a)(4), the filing of a timely FED. R. CIV. P. 59(e) motion renders a
notice of appeal ineffective until an order is entered disposing of the motion.” (citations
omitted)); 11 Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 2821
(3d ed. Apr. 2018 Update) (“If a timely motion under Rule 59 has been made and not disposed
of, the case lacks finality. For that reason, the subsequent filing of a notice of appeal is a
nullity and does not deprive the trial court of power to rule on the motion.”).
        4 United States v. Dees, 125 F.3d 261, 268 (5th Cir. 1997).

                                               2
     Case: 17-40387        Document: 00514610264           Page: 3      Date Filed: 08/21/2018



                                         No. 17-40387
A.     Lawson’s Notice of Appeal and Motion for Reconsideration
       On August 15, 2016, the district court issued a final judgment, ordering
that Lawson “take nothing” and dismissing his lawsuit without prejudice. On
August 29, 2016, Lawson filed a motion “requesting reconsideration based on
circumstances beyond plaintiff’s control.”
       Construing Lawson’s pro se pleadings liberally, 5 we treat his motion for
reconsideration as a motion to alter or amend the district court’s judgment
under Federal Rule of Civil Procedure 59(e). 6 Litigants have 28 days from the
entry of judgment to file a Rule 59(e) motion. 7 Lawson satisfied this
requirement.
       A timely filed Rule 59(e) motion tolls the deadline for filing a notice of
appeal until “the entry of the order disposing of the last such remaining
motion.” 8 As we explained in Richardson v. Oldham,
       Fed. R. App. P. 4(a)(1) requires that notices of appeal to this Court
       be filed within thirty days of the entry of judgment in the district


       5  See Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002).
       6  See United States v. Gallardo, 915 F.2d 149, 150 n.2 (5th Cir. 1990); see also Jackson
v. Bunton, 446 F. App’x 723, 723 (5th Cir. 2011) (construing a pro se litigant’s “motion for
reconsideration as a Federal Rule of Civil Procedure 59(e) motion to alter or amend
judgment”); 5 Am. Jur. 2d Appellate Review § 269 (2018) (“Whether a postjudgment motion
is among those which will toll the time for appeal is determined by the substance of the
motion, rather than its label. Courts will construe a motion, however styled, to be the type
proper for the relief requested. Thus, courts will consider a ‘motion for reconsideration’ as a
motion to alter or amend the judgment.” (citations omitted)).
        We do not construe Lawson’s notice of appeal as an attempt to appeal the magistrate
judge’s withdrawal of the motion for reconsideration. This is because Lawson cannot appeal
such a ruling directly to our court; he would have needed to appeal that ruling to the district
court first. See Donaldson v. Ducote, 373 F.3d 622, 624–25 (5th Cir. 2004) (per curiam)
(recognizing that a party “dissatisfied” with a magistrate judge’s decision must seek relief in
the district court before appealing to the circuit court and that, if a party fails to do so, the
circuit court lacks jurisdiction over the appeal); Colburn v. Bunge Towing, Inc., 883 F.2d 372,
379 (5th Cir. 1989) (holding that a party’s failure to “appeal the magistrate’s denial of his
motion to the trial court” left our court without jurisdiction to consider the motion).
        7 FED. R. CIV. P. 59(e).
        8 FED. R. APP. P. 4(a)(4)(A)(iv); see 16A Charles Alan Wright & Arthur R. Miller,

Federal Practice & Procedure § 3950.4 (4th ed. Apr. 2018 Update) (“Rule 4(a)(4)(A) provides
that the time for filing a notice of appeal is tolled ‘for all parties’ by the timely filing of any
                                                3
     Case: 17-40387        Document: 00514610264           Page: 4     Date Filed: 08/21/2018



                                        No. 17-40387
       court. That thirty-day clock is tolled, however, during the
       pendency of certain motions under Fed. R. Civ. P. 59. One such
       Rule 59 motion is the motion to alter or amend a judgment . . . . 9
In other words: “[T]he thirty-day clock for filing a notice of appeal to this Court
does not begin to run until the district court rules on the motion for
reconsideration.” 10
       Here, the district court never ruled on the motion; the magistrate judge
withdrew Lawson’s motion sua sponte on March 13, 2017. Lawson filed his
notice of appeal on April 10, 2017—within thirty days of the withdrawal. If the
magistrate judge’s ruling controlled, Lawson’s notice of appeal would be
considered timely filed. 11 But, as we discuss below, the magistrate judge’s
decision to deem the motion “withdrawn” carries no legal force. Lawson’s notice
of appeal, therefore, “is a nullity,” and we lack jurisdiction to hear his appeal
until the district court decides the Rule 59(e) motion. 12
B.     The Magistrate Judge’s Withdrawal of the Motion
       The magistrate judge unilaterally withdrew Lawson’s timely filed
Rule 59(e) motion nearly seven months after Lawson filed it. On February 24,
2017, Lawson filed a motion requesting a copy of his original complaint. On
March 13, 2017, the magistrate judge granted his request. But, in that same




one of six kinds of motions . . . [including] a motion to alter or amend the judgment under
Civil Rule 59(e) . . . if the motion is filed no later than 28 days after the entry of judgment.”
(citations omitted)).
          9 12 F.3d 1373, 1377 (5th Cir. 1994) (citation omitted).
          10 Id. (citations omitted); see 16A Charles Alan Wright & Arthur R. Miller, Federal

Practice & Procedure § 3950.4 (4th ed. Apr. 2018 Update) (“The time to file an appeal in a
civil case is tolled by the timely filing of a motion listed in Rule 4(a)(4)(A), and begins to run
anew from the entry of the order disposing of the last such remaining motion . . . . In other
words, once the district court has finally acted on the tolling motion, the appeal period begins
anew, calculated from the date of entry of the district court’s order.” (citations omitted)).
          11 See FED. R. APP. P. 4(a)(1)(A); see also 28 U.S.C. § 2107(a).
          12 See Richardson, 12 F.3d at 1377 (recognizing that “any notice of appeal is a nullity

if it is filed before the district court rules on” a Rule 59 motion (citations omitted)).
                                                4
     Case: 17-40387        Document: 00514610264           Page: 5     Date Filed: 08/21/2018



                                        No. 17-40387
order, the magistrate judge—without explanation—also deemed Lawson’s
motion for reconsideration “withdrawn.” 13
       We conclude that the magistrate judge’s decision to withdraw Lawson’s
Rule 59(e) motion was not a legally binding disposition.
       Magistrate judges are empowered by statute—not Article III. 14
“Generally, in a case in which the parties have not consented to have the case
proceed before a magistrate judge, a magistrate judge may determine pretrial
matters, conduct evidentiary hearings, and file proposed findings and
recommendations.” 15 A magistrate judge cannot, however, “dispose of cases or
controversies.” 16 And district courts cannot delegate to magistrate judges “final
decisionmaking authority over a substantial issue in a case” without creating
“an Article III problem.” 17
       Previously, we confronted a situation where a district court delegated to
a magistrate judge the responsibility of deciding a motion for a certificate of



       13  The magistrate judge withdrew two other motions that may be construed as Rule
59(e) motions. But those motions were not timely filed, so they cannot toll the window for
filing a notice of appeal. See Martin v. Wainwright, 469 F.2d 1072, 1073 (5th Cir. 1972) (“[A]n
untimely motion will not toll the time for taking an appeal.” (citations omitted)); see also
Miss. State Tax Comm’n v. Superior Boat Works Inc. (In re Superior Boat Works Inc.), 268
F.3d 1063 (5th Cir. 2001) (per curiam) (“Because [the] motion for rehearing was untimely, it
did not toll the time for appeal of the district court's ruling.”); 5 Am. Jur. 2d Appellate Review
§ 267 (2018) (“Untimely motions do not toll the period for filing a notice of appeal . . . .”).
        14 See 28 U.S.C. § 636.
        15 Jones v. Johnson, 134 F.3d 309, 310 (5th Cir. 1998) (citations omitted). Here, the

parties did not consent to proceed before a magistrate judge. That would, of course, change
our analysis. See id. at 310 n.1.
        16 Dees, 125 F.3d at 268; see id. (“Article III judges cannot delegate to magistrate

judges final authority over some important issue in a case, as only Article III judges, not their
adjuncts, have the power to dispose of cases or controversies.”); see also id. (recognizing that
exercising “magisterial power can violate the structural guarantees of Article III”).
        17 See id. If, however, the district court retains “the power to review the magistrate

judge’s actions,” then weighty matters may be delegated to the magistrate judge. See id.; see
also id. at 269 (recognizing that “the right to have an Article III judge preside over a plea
proceeding is personal, not structural,” and explaining that “[s]hould a defendant waive that
personal right, Article III permits delegation of plea allocutions from the district court to a
magistrate judge”).
                                                5
     Case: 17-40387        Document: 00514610264           Page: 6     Date Filed: 08/21/2018



                                        No. 17-40387
probable cause (CPC) to appeal the denial of a habeas petition. 18 The
magistrate judge denied the motion, and the district court took no further
action. 19 The defendant then appealed, asking us to issue the CPC. 20 On
appeal, we held that delegating such authority to the magistrate judge
offended Article III by giving the magistrate judge final authority to decide an
important issue in the case. 21 Thus, the magistrate judge’s ruling was ultra
vires, and our court lacked jurisdiction to hear the appeal. 22
       Deciding a Rule 59(e) motion is equally substantial. Denying the motion
may end the case; granting the motion may alter or amend an earlier
judgment. Thus, if a magistrate judge decides a Rule 59(e) motion, she could
either dispose of the case or abrogate a district court’s earlier ruling. 23 Article
III countenances neither outcome. Article III reserves the power to “dispose of
cases or controversies” 24 to Article III judges. So the final authority to decide a
case’s important issues must lie with the district court, not a magistrate
judge. 25 In these situations, magistrate judges are advisors—not deciders.
                                        *       *      *
       This year marks the 50th anniversary of the Federal Magistrates Act.
The impact has been transformative, as extolled by the Supreme Court itself:
“the role of the magistrate in today’s federal judicial system is nothing less



       18 See Jones, 134 F.3d at 309.
       19 Id.
       20 Id.
       21 Id. at 311–12.
       22 Id. at 312 (concluding that “a CPC issued by a magistrate judge is ineffective to

confer jurisdiction on this court where the district judge has conclusively ceded to the
magistrate judge the role of deciding whether a CPC shall issue”).
       23 Here, the decision to withdraw the motion had the same effect as denying it: The

case ended.
       24 See Dees, 125 F.3d at 268.
       25 See id. A district court must, at the very least, retain power to review the magistrate

judge’s actions. See id. at 269. Here, however, there is no indication the district court retained
such power or reviewed the magistrate judge’s decision to withdraw the motion.
                                                6
     Case: 17-40387       Document: 00514610264          Page: 7     Date Filed: 08/21/2018



                                       No. 17-40387
than indispensable.” 26 Magistrate judges are integral to the day-to-day
workings of federal district courts. And over time, their responsibilities, like
federal caseloads, have grown steadily. Today, magistrate judges outnumber
authorized circuit judgeships more than 3:1—541 to 179. 27 These judicial
colleagues handle a staggering volume of work, disposing of a million-plus
matters in 2017. 28 Their impact is irrefutable, but stats must yield to statutes.
The powers of magistrate judges, while consequential, are also confined—both
statutorily and constitutionally.
       Lawson’s motion for reconsideration, properly construed as a Rule 59(e)
motion, was a “substantial issue” over which the district court must have final
decision-making authority. The magistrate judge’s withdrawal of the motion
was ultra vires and without legal consequence. As a result, Lawson’s motion
for reconsideration remains pending in the district court. And until the district
court decides the motion, we lack jurisdiction to decide the appeal.
       Accordingly, we HOLD THE APPEAL IN ABEYANCE and issue a
LIMITED REMAND to allow the district court to rule on Lawson’s pending
motion “as expeditiously as possible, consistent with a just and fair
disposition.” 29




       26 Peretz v. United States, 501 U.S. 923, 928 (1991) (quoting Gov’t of the V.I. v.
Williams, 892 F.2d 305, 308 (3d Cir. 1989)).
       27 ADMIN. OFFICE OF THE U.S. COURTS, Status of Magistrate Judge Positions and

Appointments - Judicial Business 2017, http://www.uscourts.gov/statistics-reports/status-
magistrate-judge-positions-and-appointments-judicial-business-2017 (last visited Aug. 20,
2018); ADMIN. OFFICE OF THE U.S. COURTS, Status of Article III Judgeships - Judicial
Business     2017,    http://www.uscourts.gov/statistics-reports/status-article-iii-judgeships-
judicial-business-2017 (last visited Aug. 20, 2018).
       28 ADMIN. OFFICE OF THE U.S. COURTS, U.S. Magistrate Judges - Judicial Business

2017,      http://www.uscourts.gov/statistics-reports/us-magistrate-judges-judicial-business-
2017 (last visited Aug. 20, 2018).
       29 Burt v. Ware, 14 F.3d 256, 261 (5th Cir. 1994).

                                              7